DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1. The finality of the action dated 10/18/2021 has been withdrawn. Applicant’s submission filed on 1/14/2022 has been entered. 
Response to Amendment
	2. The amendments filed 1/14/2022 have been entered, wherein claims 1, 8, 9, 12 and 20 were amended and claims 2 and 4 are cancelled. Accordingly, claims 1, 3 and 5-24 have been examined herein. The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. 
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a clamp mount mounting attachment for mounting the base plate proximate the work surface”
Claim 3, “a clamp mount mounting attachment for mounting the base plate proximate the work surface”
Claim 5, “the clamp attachment is configured to attach the clamp to the base plate”
Claim 10, “a clamp mount mounting attachment for mounting the base plate proximate the work surface”
Claim 20, “the clamp attachment is configured to attach the clamp to the base plate”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark.
Regarding claim 10, Clark teaches a clamp mount (fig. 1) for mounting a clamp (fig. 1, clamp 16) having a mounting base (see Clark’s annotated fig. 1 below) proximate a work surface (paragraph 0053, work bench 12), the clamp mount comprising: 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

a base plate having a top surface and a bottom surface opposite the top surface (see Clark’s annotated fig. 1 below. The annotated fig. has been modified to clearly show the base plate); 

    PNG
    media_image2.png
    646
    862
    media_image2.png
    Greyscale

a shoe (see Clark’s edited fig. 4 below. The entire structure shown in the figure below is being interpreted as the shoe.) removably mounted to the base plate (the base plate, as identified above, is removably mounted to the shoe via mounting member 42; paragraph 0057), the shoe covering at least a portion of the bottom surface of the base plate and exposing at least a portion of the top surface of the base plate (fig. 1, the shoe covers at least ; 

    PNG
    media_image3.png
    225
    533
    media_image3.png
    Greyscale

a clamp mount mounting attachment (As noted above, “clamp mount mounting attachment” invokes 35 USC 112(f).  The corresponding structure is identified as a shaft and an enlarged head portion attached to the shaft. Clark teaches a shaft 104 (fig. 4) and an enlarged head portion 210 attached to the shaft 104 (fig. 3)) for mounting the base plate proximate the work surface (Clark’s clamp mount mounting attachment is inserted into the mounting hole of the work bench to mount the base plate proximate the work surface (paragraphs 0096 and 0097)), the clamp mount mounting attachment extending away from the bottom surface of the base plate (fig. 1, Clark’s clamp mount mounting attachment extends away from the bottom surface of the base plate); and 
wherein the shoe includes a clamp abutment proximate the top surface (see Clark’s annotated fig. 4. When the shoe is attached to the clamp, the clamp abutment is proximate the top surface (fig. 1)), the clamp abutment preventing rotation of the mounting base of the clamp relative to the base plate (Clark does not explicitly teach the clamp abutment prevents rotation of the mounting base of the clamp relative to the base plate. However, Clark teaches .

    PNG
    media_image4.png
    314
    500
    media_image4.png
    Greyscale

Regarding claim 11, Clark teaches the claimed invention as rejected above in claim 10. Additionally, Clark teaches wherein the clamp abutment is a U-shaped wall positioned adjacent the top surface (See Clark’s annotated fig. 4 above. The clamp abutment is a U-shaped wall. When the shoe is attached to the clamp, the clamp abutment is positioned adjacent the top surface (fig. 1)).
Claims 1, 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark, in view of Clark (US PGPUB 20120043710), hereinafter Clark ‘43710.
Regarding claim 1, Clark teaches a clamp mount (fig. 1) for mounting a clamp (fig. 1, clamp 16) having a mounting base (see Clark’s annotated fig. 1 below) proximate a work surface (paragraph 0053, work bench 12), the clamp mount comprising: 

    PNG
    media_image1.png
    646
    862
    media_image1.png
    Greyscale

a base plate having a top surface and a bottom surface opposite the top surface (see Clark’s annotated fig. 1 below. The annotated fig. has been modified to clearly show the base plate); 

    PNG
    media_image2.png
    646
    862
    media_image2.png
    Greyscale

a shoe (see Clark’s edited fig. 4 below. The entire structure shown in the figure below is being interpreted as the shoe.) removably mounted to the base plate (the base plate, as identified above, is removably mounted to the shoe via mounting member 42; paragraph 0057), the shoe covering at least a portion of the bottom surface of the base plate and exposing at least a portion of the top surface of the base plate (fig. 1, the shoe covers at least , 

    PNG
    media_image3.png
    225
    533
    media_image3.png
    Greyscale

a clamp mount mounting attachment (As noted above, “clamp mount mounting attachment” invokes 35 USC 112(f).  The corresponding structure is identified as a shaft and an enlarged head portion attached to the shaft. Clark teaches a shaft 104 (fig. 4) and an enlarged head portion 210 attached to the shaft 104 (fig. 3)) for mounting the base plate proximate the work surface (Clark’s clamp mount mounting attachment is inserted into the mounting hole of the work bench to mount the base plate proximate the work surface (paragraphs 0096 and 0097)), the clamp mount mounting attachment extending away from the bottom surface of the base plate (fig. 1, Clark’s clamp mount mounting attachment extends away from the bottom surface of the base plate), the clamp mount mounting attachment extending outward beyond the bottom surface of the shoe (fig. 1, Clark’s clamp mount mounting attachment extends outward beyond the bottom surface of the shoe, as interpreted); and 
wherein the shoe defines a pocket (see Clark’s annotated figure below. The shoe defines a pocket), the base plate being received in the pocket (fig. 1, the base plate, as defined above, is received in the pocket of the shoe).

    PNG
    media_image5.png
    327
    595
    media_image5.png
    Greyscale

Clark does not explicitly teach the shoe having a bottom surface that rests on the work surface, in use; wherein the base plate is formed from metal and the shoe is formed from a plastic material.
However, Clark teaches the user inserts the lower surface 150 of bushing 140 into through hole 90 in mounting plate 18. Once fully inserted the bottom surface of lip 144 engages the upper surface 60 of mounting plate 18, and the lower surface 150 of bushing 140 is in approximate alignment with the lower surface 62 of mounting plate 18 [0092]. Additionally, Clark teaches the lower surface 150 of the bushing protrudes just a slight distance below the lower surface 62 of the mounting plate 18, the mounting plate is free to rotate around bushing 140 so as to adjust the angular position of mounting plate 18 on bushing 140 [0098]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Clark’s lower surface 62 rests on the work surface, in use. Therefore, Clark teaches the shoe having a bottom surface that rest on the work surface, in use (as interpreted above). 
wherein the base plate is formed from metal and the shoe is formed from a plastic material.
However, Clark ‘43710 teaches a clamp mount (fig. 3B, screw 308) for a clamp (fig. 3B, clamp 300) and a shoe (fig. 3B, glide pad 307) made of a polymer and attached to a block with an adhesive (paragraph 0026). Additionally, Clark ‘43710 teaches a spacer block assembly 400, which may be mounted to track 200 and utilized as part of the assembly shown in Figs. 1a-1c. Clark ‘43710 also teaches the body 410 of the spacer block assembly 400 may be formed from metal and other materials [0034]. Overall, Clark ‘43710 teaches the components of the assemblies can be made from various materials including metal and polymers. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to include the teachings of Clark ‘43710 to provide wherein the base plate is formed from metal and the shoe is formed from a plastic material. Forming the base plate from metal would increase the rigidity and durability of the base plate and promote longevity of the base plate through multiple uses. Forming the shoe from a plastic material would help to prevent damage to the working surface and workpiece when the shoe contacts either the working surface or workpiece during operation. 
Regarding claim 5, Clark in view of Clark ‘43710 teaches the claimed invention as rejected above in claim 1. Additionally, Clark teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together [0056]. 
a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate.
However, it would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to have further modified Clark in view of Clark ‘43710 to include a bolt to attach the two components together. Specifically, the bolt would attach the clamp to the base plate, wherein the bolt head is flush with the bottom surface of the base plate. Doing so would allow Clark’s invention to function as intended. 
Clark, as modified, teaches a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate (As modified, Clark teaches a bolt which extends outward from the base plate adjacent the top surface and attaches the clamp to the base).
Regarding claim 6, Clark, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, Clark teaches wherein the clamp attachment is in the form of a threaded shaft extending axially outward from the top surface (In the above rejection of claim 5, Clark was modified to include a threaded bolt to attach the two components together. This threaded bolt has a threaded shaft which extends axially outward form the top surface). 
Regarding claim 7, Clark, as modified, teaches the claimed invention as rejected above in claim 6. Additionally, Clark teaches wherein:
the threaded shaft is part of a bolt extending through a first aperture in the base plate (the bolt extends through a first aperture in the base plate), the threaded shaft being connected to a head of the bolt (As modified, the threaded shaft is connected to a head of the bolt);
the shoe including a first aperture (the shoe has keyhole 76) that aligns with the first aperture in the base plate such that the head of the bolt is exposed when the shoe is attached to the base plate (the keyhole 76 of the shoe, as interpreted above, aligns with the first aperture in the base plate such that the head of the bolt is exposed when the shoe is attached to the base plate).
Regarding claim 20, Clark, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Clark teaches lower handle 22 is connected to base 34 by any means known in the art, either permanently or removably, such as forming the two components out of a single piece of material, or welding the two components together, or by screwing or bolting the two components together [0056]. Clark also teaches wherein the clamp mount mounting attachment secures the shoe to the base plate (figs. 1 and 2, the mounting member 42 is now being interpreted as part of the clamp mount mounting attachment. When the clamp is attached to the shoe and the shoe is attached to the work table, the clamp mount mounting attachment secures the shoe to the base plate.). 
Clark does not explicitly teach a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate.
However, it would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to have further modified Clark in view of Clark ‘43710 to include a bolt to attach the two components together. Specifically, the bolt would 
Clark, as modified, teaches a clamp attachment extending outward from the base plate adjacent the top surface, the clamp attachment is configured to attach the clamp to the base plate (As modified, Clark teaches a bolt which extends outward from the base plate adjacent the top surface and attaches the clamp to the base).
Regarding claim 21, Clark, as modified, teaches the claimed invention as rejected above in claim 20. Additionally, Clark, as modified, teaches wherein the clamp attachment is in the form of a threaded shaft extending axially outward from the top surface (In the above rejection of claim 20, Clark was modified to include a threaded bolt to attach the two components together. This threaded bolt has a threaded shaft which extends axially outward form the top surface). 
Regarding claim 22, Clark, as modified, teaches the claimed invention as rejected above in claim 21. Additionally, Clark, as modified, teaches wherein the threaded shaft is part of a bolt extending through a first aperture in the base plate (the bolt extends through a first aperture in the base plate), the threaded shaft being connected to a head of the bolt (As modified, the threaded shaft is connected to a head of the bolt) that is larger than the first aperture (It would have been obvious to a person having ordinary skill in the art to size the head of the bolt to be larger than the first aperture. Doing so would allow the bolted connection of the clamp to the base plate to function as intended.).  
23 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US PGPUB 20160046001), hereinafter Clark, in view of Clark (US PGPUB 20120043710), hereinafter Clark ‘43710 and further in view of Leyes (US Patent 1820667).
Regarding claim 23, Clark, as modified, teaches the claimed invention as rejected above in claim 20. Clark, as modified, does not teach wherein the clamp mount mounting attachment includes an oblong head portion spaced away from the bottom surface of the base plate.  
However, Leyes teaches a work holding clamp including an enlarged head portion 14, a threaded post 15, and an adjustment mechanism 16 wherein the clamp mount mounting attachment (Leyes’ enlarged head portion 14, threaded post 15, and adjustment mechanism 16) includes an oblong head portion (fig 4, the enlarged head portion 14 is also oblong) spaced away from the bottom surface of the desired article 13.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clark, as modified, with Leyes’ teachings to conduct a simple substitution of one known clamping mechanism for another known clamping mechanism to obtain the predictable results of clamping the desired article into a fixed position. Specifically, it would have been obvious to substitute Leyes’ enlarged oblong head portion 14, threaded post 15, and adjustment mechanism 16 for Clark’s anchor mechanism 20 to obtain the predictable result of clamping the mounting plate 18 into a fixed position relative to a work bench. 
Clark, as modified, teaches wherein the clamp mount mounting attachment includes an oblong head portion spaced away from the bottom surface of the base plate (Clark was .  
Allowable Subject Matter
5. Claims 3, 8, 9 and 12-19 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the top wall portion of the shoe and the pocket formed between the bottom wall portion, the top wall portion, and the side wall portion as particularly claimed in combination with all other elements of claim 3.
Regarding claims 12, 13 and 16; Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the attachment plates and the enlarged head portion as particularly claimed in combination with all other elements of the respective independent claim.
Claims 17-19 are indicated as allowable subject matter for depending from claim 16.
Regarding claim 15, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the attachment plate, the shaft, and the adjustment mechanism as particularly claimed in combination with all other elements of claim 15. 
Regarding claim 8, Clark et al. (US PGPUB 20160046001), hereinafter Clark, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the shaft and the first aperture of the base plate as particularly claimed in combination with all other elements of the claim. 
Claims 9 and 14 are indicated as allowable subject matter for depending from claim 8.
Regarding claim 24, Clark et al. (US PGPUB 20160046001) in view of Clark (US PGPUB 20120043710) and further in view of Leyes (US Patent 1820667) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the shaft and the base plate as particularly claimed in combination with all other elements of claims 1, 20 and 23. 
Response to Arguments
6. Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant argues the application is considered in good and proper form for allowance. The examiner respectfully disagrees. A broader interpretation of the prior art of record was arrived at and claims 1 and 10 are no longer considered allowable. See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           
/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723